Order entered April 23, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01419-CR

                           TERRY RAY MCMILLAN, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 265th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. F05-50140-UR

                                           ORDER
       The Court REINSTATES the appeal.

       On March 30, 2015, we ordered the trial court to make findings regarding whether the

record could be supplemented with a missing exhibit. We ADOPT the findings that:              (1)

appellant’s trial counsel did not give timely notice of appeal; (2) appellant sent letters to the

Dallas County District Clerk’s Office on September 20, 2006 and October 30, 2006 inquiring

about the status of his appeal; (3) appellant requested appointment of counsel in letters dated

September 14, 2006 and September 16, 2006; (4) no written request for preparation of the record,

addressed to the court reporter, is apparent on the trial court’s case management system before

November 18, 2014; (5) appellant was granted an out-of-time appeal on September 17, 2014, and

he thereafter filed a timely notice of appeal; (6) appellate counsel was appointed on November
17, 2014, and a formal request for preparation of the reporter’s record was made on November

18, 2014; (7) the record and all exhibits, except State’s Exhibit nos. 11, a large map; 12, a large

aerial photograph; 23, a blown up photograph; 30, a gun residue kit; 33, two shell casings; 75,

and Defendant’s Exhibit no. 7a, a bullet; (8) the previously listed exhibits have all been

destroyed; (9) State’s Exhibit no. 23 cannot be reproduced from other sources; (10) the parties

cannot agree on substituted exhibits; and (11) appellant is not at fault for the loss or destruction

of the exhibits.

        We ORDER appellant to file his brief within THIRTY DAYS of the date of this order.

The brief may raise issues related to the exhibits, as well as any other issues.


                                                      /s/     LANA MYERS
                                                              JUSTICE